Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, ma obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental process) without significantly more. The claim(s) recite(s) analyzing action related information and generating advice information. This can done by the human mind or are forms of managing personal behavior or relationships or interactions between people. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only non-mental processes require a general purpose computer that communicates with a service provider using an API and a general database that contains information. This does not transform the mental process and only acts to perform the mental process by a computer. The following is a more descriptive analysis (Note: any examples are non-limiting and are for clarification purposes only);
Step 1: Yes, Claim 1-4, 6-14 is a Method and Claim 15 is a device
Step 2A Prong 1: Yes, Abstract Idea (Mental Process/Managing personal behavior or relationships or interactions between people)
analyzing action-related information on a user action to prepare an analysis result; (Eg. A doctor considering the root cause of an issue based on a user’s description of an ailment) 

the analysis result (Eg. The doctor thinking of the treatment based on the root cause they thought of previously, i.e. Mental Process); and 
a piece of management policy information (Eg. Any information and constraints the doctor might know of the hospital nurse such as a schedule, i.e. Mental Process), corresponding to a type of advice requested by the user (Eg. Any information the doctor might know of their patients preferences i.e. Mental Process) and the action management service provider among pieces of management policy information; and 
providing the generated advice information to the action management service provider having made the request (Eg. the doctor communicating the treatment plan to the nurse, Managing personal behavior or relationships or interactions between people).
Step 2A Prong 2: No, The only additional limitation is that the information is “retrieved from a management policy database.” Accessing a database is simply adding insignificant extra-solution activity to the judicial exception.
Step 2B: No, The only additional limitation is that the information is “retrieved from a management policy database.” Accessing a database is simply adding insignificant extra-solution activity to the judicial exception.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (hereinafter Brown, US 2010/0003647) in view of Sathish et al. (hereinafter Sathish, US 20120302270).
In regards to independent claim 1, Brown teaches a computer-implemented method of generating advice information concerning a daily user habit, the method comprising:
analyzing action-related information on a user action to prepare an analysis result (Brown teaches the system tracks a users’ behavior and analyzes its caloric intake and exercise to make a meal recommendation, Brown, [0034]); and
generating, in an action management service provider that provides a service to manage an action related to the daily user habit (Brown teaches a user coaching system to generate advice to a user, Brown, [0042]),  advice information concerning improvement of the daily user habit of the user based on: the analysis result (Brown teaches providing automated suggestions to users about their meals based on analysis of their caloric intake, sleep, exercise, etc. Brown, [0042], [0039]); and

Brown fails to explicitly teach generating in response to a request from an action management service provider that provides a service to manage an action related to the daily user habit; a piece of management policy information retrieved from a management policy database, and the action management service provider; providing the generated advice information to the action management service provider having made the request.
Sathish teaches:
generating in response to a request from an action management service provider that provides a service to manage user actions (Sathish, [0057], “the recommendation platform 103 generates recommendations based on the content provided by the one or more selected content providers 115, and associated content providers 115 determined, if any, in step 317 in response to a GET content request”); a piece of management policy information retrieved from a management policy database, and the action management service provider (Sathish, [0039], “the context module 203 determines the contextual relevance information in registration or update requests sent to the recommendation platform 103 by the various content providers 115. Upon determining the contextual relevance information, the context module 203 stores the contextual relevance information in the database 113 associated with the specific content provider 115, discussed in detail below”); providing the generated advice information to the action management service provider having made the request (Sathish, [0056-0057], “step 319, the recommendation platform 103 aggregates the one or more content providers 115 determined by the recommendation platform 103- In step 321, the recommendation platform 103 generates recommendations based on the content provided by the one or more selected content providers 115”).

In regards to dependent claim 2, Brown teaches the method according to claim 1, wherein:
generating the advice information comprises generating the advice information based on:
the analysis result (Brown teaches providing automated suggestions to users about their meals based on analysis of their caloric intake, sleep, exercise, etc. Brown, [0042], [0039]); and
the piece of management policy information selected from among the pieces of management policy information based on predetermined identification information (Brown teaches different management policies such as time of day, personality, coaching constraints, etc., Brown, [0042], [0051], [0062], [0064-0067]).
In regards to dependent claim 3, Brown teaches the method according to claim 1, wherein
analyzing the action-related information comprises extracting a characteristic of the daily user habit as the analysis result (Brown teaches analyzing multiple characteristic of a users’ activity or meals, Brown, [0034]), and
generating the advice information comprises generating the advice information based on: the extracted characteristic of the daily user habit as the analysis result; and the piece of management policy information (Brown teaches using the exercise and meal data and the coaching style selected to choose a meal plan for the user, Brown, [0043], [0131]).
In regards to dependent claim 4, Brown teaches the method according to claim 1, further comprising:

In regards to dependent claim 6, Brown teaches the method according to claim 1, wherein
generating the advice information comprises generating the advice information based on: the analysis result (Brown teaches providing automated suggestions to users about their meals based on analysis of their caloric intake, sleep, exercise, etc. Brown, [0042], [0039]); and
the piece of management policy information corresponding to the action management service provider selected based on identification information of the action management service provider (Brown teaches different management policies such as time of day, personality, coaching constraints, etc. provided by a service provider, Brown, [0031], [0042], [0051], [0062], [0064-0067]).
In regards to dependent claim 7, Brown teaches the method according to claim 1, further comprising:
generating task information supporting the user receiving the service provided by the action management service provider (Brown teaches providing notification of items the user must complete, Brown, [0109-0111]).
In regards to dependent claim 8, Brown teaches the method according to claim 1, further comprising:
generating new advice information concerning improvement of the daily habit based on: temporal change of an action of the user having received the service provided by the action management service provider (Brown teaches as the users’ habits changes the system updates its recommendations, Brown, [0079]); and
the piece of management policy information corresponding to the action management service provider having made the request (Brown teaches different management policies such as time of day, personality, coaching constraints, etc. provided by a service provider, Brown, [0031], [0042], [0051], [0062], [0064-0067]).
In regards to dependent claim 9, Brown teaches the method according to claim 8, wherein
generating the new advice information comprises generating the new advice information in response to the action of the user having received the service provided by the action management service provider not satisfying a criterion requested by the advice information (Brown teaches as the users’ habits changes the system updates its recommendations, which includes whether the user follows the advice, Brown, [0079]).
In regards to dependent claim 10, Brown teaches the method according to claim 1, wherein
the action management service provider comprises a plurality of action management service providers, and the plurality of action management service providers provide services to manage actions 
In regards to dependent claim 11, Brown teaches the method according to claim 1, wherein
the action management service provider comprises two or more action management service providers (Brown teaches that the meal recommendation may be provided by multiple service providers, Brown, [0143], [0058], [0031]), and
generating the advice information comprises generating two or more different pieces of advice information corresponding to the two or more action management service providers having made requests based on: the analysis result (Brown teaches providing automated suggestions to users about their meals based on analysis of their caloric intake, sleep, exercise, etc. Brown, [0042], [0039]); and
two or more pieces of management policy information corresponding to the two or more action management service providers (Brown teaches different management policies such as time of day, personality, coaching constraints, etc. provided by a service provider, Brown, [0031], [0042], [0051], [0062], [0064-0067]).
In regards to dependent claim 12, Brown teaches the method according to claim 1, wherein the action-related information comprises at least one of a meal image obtained by capturing a user meal, user vital data, and information indicating an amount of user exercise (Brown teaches using camera to gather nutritional data as well as track exercise data, [0034], [0041]).
In regards to dependent claim 13, Brown teaches the method according to claim 1, further comprising:
providing the advice information to a computer that communicates with an application installed on a user terminal (Brown teaches using a computer device accessing a website, Brown, [0033]).
In regards to dependent claim 14, Brown teaches the method according to claim 1, further comprising:

Independent claim 15 is in the same context as claim 1; therefore it is rejected under similar rationale.

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The examiner suggestions further clarifying the action management service provider as being external to the system as argued by the applicant in their remarks on pg. 12. As currently claimed, the action management service provider could be interpreted as the “coaching system” requesting information form health providers of Brown or the “recommendation engine” requesting content from content providers of Sathish. 
Applicant's arguments in regards to the 35 USC 101 have been fully considered but they are not persuasive. The applicant argues that the examiner has erred in his interpretation by “oversimplifying” the claims. MPEP states in Chapter 2160 Section II “It is essential that the broadest reasonable interpretation (BRI) of the claim be established prior to examining a claim for eligibility. The BRI sets the boundaries of the coverage sought by the claim and will influence whether the claim seeks to cover subject matter that is beyond the four statutory categories or encompasses subject matter that falls within the exceptions.” Therefore, the Broadest Reasonable interpretation of the claim language is used and not the complexity of the interpretation. As clarified in the 101 rejection above, all of the limitations outside of “retrieving from a management policy database” can be reasonably interpreted to incorporate an abstract idea. The limitation of “retrieving from a management policy database” falls under insignificant extra-solution activity as described in MPEP Section 2016.05(g), therefore the added limitation does not integrate a judicial exception into a practical application. The examiner welcomes an interview to find agreeable claim language to overcome this rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171